     Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 1 of 53


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

NGUYEN VO INC.,                                   §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §      CIVIL ACTION NO. 4:21-cv-1475
                                                  §
CENTURY SURETY COMPANY, and                       §
ROBERT FINLEY                                     §
                                                  §
        Defendants.                               §


              INDEX OF STATE COURT PLEADINGS AND FILING DATES


                                                                                 DATE
 TAB NO.                                 DOCUMENT
                Plaintiff’s Original Petition, Jury Demand and Request for
      1.                                                                        4/6/2021
                Disclosure

                Plaintiff’s Amended Petition, Jury Demand and Request for
      2.                                                                        4/26/2021
                Disclosure

      3.        Defendant Century Surety Company’s Original Answer              5/3/2021

                Defendant Century Surety Company’s Notice of Pre-Suit
      4.                                                                        5/3/2021
                Election of Legal Responsibility as to Robert Finley

                Docket Sheet for Nguyen Vo Inc. v. Century Surety Company
      5.        and Robert Finley, Cause No. 202120041, in the 127th Judicial   5/3/2021
                District Court of Harris County, Texas.




INDEX OF STATE COURT PLEADINGS AND FILING DATES                                  PAGE 1 OF 1
D/1034101v3
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 2 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 3 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 4 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 5 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 6 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 7 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 8 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 9 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 10 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 11 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 12 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 13 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 14 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 15 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 16 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 17 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 18 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 19 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 20 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 21 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 22 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 23 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 24 of 53
Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 25 of 53
     Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 26 of 53                          4/26/2021 10:37 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 52807179
                                                                                               By: Shaniece Richardson
                                                                                              Filed: 4/26/2021 10:37 AM

                                     CAUSE NO. 202120041

NGUYEN VO INC.,                       §            IN THE JUDICIAL COURT OF
                                      §
     PLAINTIFF,                       §
                                      §
V.                                    §               HARRIS COUNTY, TEXAS
                                      §
CENTURY SURETY COMPANY AND            §
ROBERT FINLEY,                        §
                                      §
     DEFENDANTS.                      §                 127th DISTRICT COURT
______________________________________________________________________________

              PLAINTIFF’S AMENDED PETITION, JURY DEMAND,
                       AND REQUEST FOR DISCLOSURE
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Nguyen Vo Inc., (“Plaintiff”), and files Plaintiff’s Original Petition, Jury

Demand, and Request for Disclosure, complaining of Century Surety Company (“Century

Surety Company”) and Robert Finley (“Finley”) (or collectively “Defendants”) and for cause of

action, Plaintiff respectfully shows the following:

                               DISCOVERY CONTROL PLAN

1.     Plaintiff intends to conduct discovery under Level 1, Texas Rules of Civil Procedure 190.2.

                                            PARTIES

2.     Plaintiff, Nguyen Vo Inc., resides in Harris County, Texas.

3.     Defendant, Century Surety Company, is a foreign insurance company, engaged in the

       business of insurance in the State of Texas. Defendant has been served.

4.     Defendant Robert Finley is an individual resident of Cypress, Texas. Finley may be served

       with citation at the address listed with the Texas Department of Insurance: 13311 Oak

       Plaza, Cypress, Texas 77429. Plaintiff requests service at this time.
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 27 of 53




                                         JURISDICTION

5.      The Court has jurisdiction over Century Surety Company because this Defendant engages

        in the business of insurance in the State of Texas, and the causes of action arise out of

        Century Surety Company’s business activities in the state, including those in Harris

        County, Texas, with reference to this specific case.

6.      The Court has jurisdiction over Finley because this Defendant engages in the business of

        adjusting insurance claims in the State of Texas, and the causes of action arise out of this

        Defendant’s business activities in the State of Texas, including those in Harris County,

        Texas, with reference to this specific case.

                                              VENUE

7.      Venue is proper in Harris County, Texas because the insured property is located in Harris

        County, Texas, and all or a substantial part of the events giving rise to this lawsuit occurred

        in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                               FACTS

8.      Plaintiff asserts claims for breach of contract, common law bad faith, fraud, violations of

        sections 541 and 542 of the Texas Insurance Code, and violations of the Texas DTPA.

9.      Plaintiff owns a Century Surety Company insurance policy, number CCP870664 (“the

        Policy”). At all relevant times, Plaintiff owned the insured premises located at 12950 South

        Post Oaks, Suite B Houston, Texas 77045 (“the Property”).

10.     Century Surety company or its agent sold the Policy, insuring the Property, to Plaintiff.

        Century Surety Company represented to Plaintiff that the Policy included hail and

        windstorm coverage. On or about May 27, 2020, the Property sustained extensive damage


                                                  2
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 28 of 53




        resulting from a severe storm that passed through the Houston, Harris County, Texas area.

11.     In the aftermath of the hail and windstorm, Plaintiff submitted a claim to Century Surety

        Company against the Policy for damage to the Property. Century Surety Company assigned

        claim number 01-098934 to Plaintiff’s claim.

12.     Plaintiff asked Century Surety Company to cover the cost of damage to the Property

        pursuant to the Policy.

13.     Century Surety Company hired or assigned its agent, Finley, to inspect and adjust the claim.

        Finley conducted an inspection on or about August 20, 2020, according to the information

        contained in his estimate. Finley’s findings generated an estimate of damages totaling

        $14,041.89. After application of depreciation and the $10,720.00 deductible, Plaintiff was

        left without adequate funds to make repairs on the entirety of his claim.

14.     Century Surety Company, through its agent, Finley, conducted a substandard and improper

        inspection of the Property, which grossly undervalued the cost of repairs in its estimate and

        yielded an unrealistic amount to underpay coverage.

15.     Century Surety Company and Finley have ultimately refused full coverage which includes,

        but is not limited to, replacement of the metal roof and additional exterior and interior

        damage. Specifically, Finley found minor damage to only the stucco, vents and HVAC

        fins. The third-party inspector hired to review the damage to the Property found damage to

        the metal roof, vents, flashings, gutters, downspouts, stucco and HVAC system. The storm

        compromised the integrity of the roof allowing water to enter, causing water damage to the

        following areas of the interior: suite A and it’s sub-rooms, suite B and it’s sub-rooms, suite

        Cand it’s sub-rooms, suite D and it’s sub-rooms, suite G and it’s sub-rooms, and suite H,


                                                  3
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 29 of 53




        as well as extensive damage to laminated insulation.

16.     The damage to Plaintiff’s Property is currently estimated at $233,698.96.

17.     Finley had a vested interest in undervaluing the claims assigned to him by Century Surety

        Company in order to maintain his employment. The disparity in the number of damaged

        items in his report compared to that of the third-party inspector’s as well as the difference

        in valuation is evidence of unfair claims handling practices on the part of Finley.

18.     Furthermore, Finley was aware of Plaintiff’s deductible prior to inspecting the Property.

        Finley had advanced knowledge of the damages he needed to document in order to be able

        to deny the claim.

19.     Finley misrepresented the actual amount of damage Plaintiff’s Property sustained in

        addition to how much it would cost to repair the damage. Finley made these

        misrepresentations as a licensed Texas adjuster with the hope that Plaintiff would rely on

        his expertise and accept the bad faith estimate as a true representation of the damages.

20.     After reviewing Plaintiff’s Policy, Finley misrepresented that the damage was caused by

        non-covered perils. Finley used his expertise to fabricate plausible explanations for why

        visible damage to Plaintiff’s Property would not be covered under the policy.

21.     As stated above, Century Surety Company and Finley improperly and unreasonably

        adjusted Plaintiff’s claim.   Without limitation, Century Surety Company and Finley

        misrepresented the cause of, scope of, and cost to repair damages to Plaintiff’s Property,

        as well as the amount of insurance coverage for Plaintiff’s claim or loss under the Policy.

22.     Century Surety Company and Finley made these and other false representations to Plaintiff,

        either knowingly or recklessly, as a positive assertion, without knowledge of the truth.


                                                  4
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 30 of 53




        Century Surety Company and Finley made these false representations with the intent that

        Plaintiff acts in accordance with the misrepresentations regarding the grossly deficient

        damage and repair estimates prepared Finley.

23.     Plaintiff relied on Century Surety Company and Finley’s misrepresentations, including but

        not limited to those regarding coverage, the cause of, scope of, and cost to repair the

        damage to Plaintiff’s Property. Plaintiff’s damages are the result of Plaintiff’s reliance on

        these misrepresentations.

24.     Upon receipt of the inspection and estimate reports from Finley, Century Surety Company

        failed to assess the claim thoroughly.        Based upon Finley’s grossly unreasonable,

        intentional, and reckless failure to investigate the claim properly prior to underpaying

        coverage, Century Surety Company failed to provide coverage due under the Policy, and

        Plaintiff suffered damages.

25.     Because Century Surety Company and Finley failed to provide coverage for Plaintiff’s

        insurance claim, Plaintiff has been unable to complete any substantive repairs to the

        Property. This has caused additional damage to Plaintiff’s Property.

26.     Furthermore, Century Surety Company and Finley failed to perform their contractual duties

        to Plaintiff under the terms of the Policy. Specifically, Finley performed an unreasonable

        and substandard inspection that allowed Century Surety Company to refuse to pay full

        proceeds due under the Policy, although due demand was made for an amount sufficient to

        cover the damaged Property, and all conditions precedent to recover upon the Policy were

        carried out by Plaintiff.




                                                  5
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 31 of 53




27.     Century Surety Company and Finley’s misrepresentations, unreasonable delays, and

        continued denials constitute a breach of the statutory obligations under Chapters 541 and

        542 of the Texas Insurance Code. Thus, the breach of the statutory duties constitutes the

        foundation of a breach of the insurance contract between Defendant and Plaintiff.

28.     Century Surety Company and Finley’s conduct constitutes a violation of the Texas

        Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a) (1). Century

        Surety Company and Finley have failed to settle Plaintiff’s claim in a fair manner, although

        they were aware of their liability to Plaintiff under the Policy. Specifically, Century Surety

        Company and Finley have failed to, in an honest and fair manner, balance their own

        interests in maximizing gains and limiting disbursements, with the interests of Plaintiff by

        failing to timely pay Plaintiff coverage due under the Policy.

29.     Century Surety Company and Finley’s conduct constitutes a violation of the Texas

        Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a) (2) (A).

        Century Surety Company and Finley failed to provide Plaintiff a reasonable explanation

        for underpayment of the claim.

30.     Additionally, after Century Surety Company received statutory demand on or about

        October 21, 2020, Century Surety Company has not communicated that any future

        settlements or payments would be forthcoming to pay for the entire loss covered under the

        Policy, nor did it provide any explanation for failing to settle Plaintiff’s claim properly.

31.     Century Surety Company and Finley’s conduct constitutes a violation of the Texas

        Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a) (4). Finley

        performed a biased and intentionally substandard inspection designed to allow Century


                                                  6
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 32 of 53




        Surety Company to refuse to provide full coverage to Plaintiff under the Policy.

32.     Specifically, Century Surety Company and Finley performed an outcome-oriented

        investigation of Plaintiff’s claims, which resulted in a biased, unfair, and inequitable

        evaluation of Plaintiff’s losses on the Property.

33.     Century Surety Company’s conduct constitutes a violation of the Texas Insurance Code,

        Prompt Payment of Claims. TEX. INS. CODE §542.055. Due to Finley subpar inspection,

        Century Surety Company failed to reasonably accept or deny Plaintiff’s full and entire

        claim within the statutorily mandated time after receiving all necessary information.

34.     Century Surety Company’s conduct constitutes a violation of the Texas Insurance Code,

        Prompt Payment of Claims. TEX. INS. CODE §542.056. Due to Finley’s intentional

        undervaluation of Plaintiff’s claims, Century Surety Company failed to meet its obligations

        under the Texas Insurance Code regarding timely payment of the claim. Specifically,

        Finley’s understatement of the damage to the Property caused Century Surety Company to

        delay full payment of Plaintiff’s claim longer than allowed, and Plaintiff has not received

        rightful payment for Plaintiff’s claim.

35.     Century Surety Company and Finley’s wrongful acts and omissions have forced Plaintiff

        to retain the professional services of the attorneys and law firm representing him with

        respect to these causes of action.



                       CAUSES OF ACTION AGAINST DEFENDANT


36.     All paragraphs from the fact section of this petition are hereby incorporated into this

        section.

                                                  7
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 33 of 53




                                   BREACH OF CONTRACT

37.     Century Surety Company is liable to Plaintiff for intentional violations of the Texas

        Insurance Code, and intentional breach of the common law duty of good faith and fair

        dealing. It follows, then, that the breach of the statutory duties constitutes the foundation

        of an intentional breach of the insurance contract between Century Surety Company and

        Plaintiff.

38.     Century Surety Company’s failure and/or refusal to pay adequate coverage as obligated

        under the Policy, and under the laws of the State of Texas, constitutes a breach of Century

        Surety Company’s insurance contract with Plaintiff.

               NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                      UNFAIR SETTLEMENT PRACTICES

39.     Century Surety Company’s conduct constitutes multiple violations of the Texas Insurance

        Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under

        this article are actionable by TEX. INS. CODE §541.151.

40.     Century Surety Company’s unfair settlement practice of misrepresenting to Plaintiff

        material facts relating to coverage constitutes an unfair method of competition and a

        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (1).

41.     Century Surety Company’s unfair settlement practice of failing to attempt in good faith to

        make a prompt, fair, and equitable settlement of the claim, even though Century Surety

        Company’s liability under the Policy was reasonably clear, constitutes an unfair method of

        competition and a deceptive act or practice in the business of insurance. TEX. INS. CODE

        §541.060(a) (2) (A).

42.     Century Surety Company’s unfair settlement practice of failing to provide Plaintiff a

                                                  8
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 34 of 53




        prompt and reasonable explanation of the basis in the Policy, in relation to the facts or

        applicable law, for underpayment and denial of the claim, constitutes an unfair method of

        competition and a deceptive act or practice in the business of insurance. TEX. INS. CODE

        §541.060(a) (3).

43.     Century Surety Company’s unfair settlement practice of refusing to pay Plaintiff’s full

        claim without conducting a reasonable investigation constitutes an unfair method of

        competition and a deceptive act or practice in the business of insurance. TEX. INS. CODE

        §541.060(a) (7).

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     THE PROMPT PAYMENT OF CLAIMS

44.     Century Surety Company’s conduct constitutes multiple violations of the Texas Insurance

        Code, Prompt Payment of Claims. All violations made under this article are actionable

        under TEX. INS. CODE §542.060.

45.     Century Surety Company’s delay in paying Plaintiff’s claim following receipt of all items,

        statements, and forms reasonably requested and required, for longer than the amount of

        time provided, constitutes a non-prompt payment of the claim.            TEX. INS. CODE

        §542.058.

            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

46.     Century Surety Company’s conduct constitutes a breach of the common law duty of good

        faith and fair dealing owed to an insured in insurance contracts.

47.     Century Surety Company’s failure to adequately and reasonably investigate and evaluate

        Plaintiff’s claim, even though Century Surety Company knew or should have known by

        the exercise of reasonable diligence that liability was reasonably clear, constitutes a breach

                                                  9
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 35 of 53




        of the duty of good faith and fair dealing.

                                      DTPA VIOLATIONS

48.     Century Surety Company’s conduct constitutes multiple violations of the Texas Deceptive

        Trade Practices Act (“DTPA”), TEX. BUS. & COM. CODE 17.41–63. Plaintiff is a

        consumer of goods and services provided by Century Surety Company pursuant to the

        DTPA. Plaintiff has met all conditions precedent to bring this cause of action against

        Century Surety Company. Specifically, Century Surety Company’s violations of the

        DTPA include, without limitation, the following matters:

        A.     By its acts, omissions, failures, and conduct, Century Surety Company has violated

               sections 17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Century Surety

               Company’s violations include, (1) unreasonable delays in the investigation,

               adjustment, and resolution of Plaintiff’s claim, (2) failure to give Plaintiff the

               benefit of the doubt, and (3) failure to pay for the proper repair of Plaintiff’s

               property when liability has become reasonably clear, which gives Plaintiff the right

               to recover under section 17.46(b)(2).

        B.     Century Surety Company represented to Plaintiff that the Policy and Century

               Surety Company’s adjusting agent and investigative services had characteristics or

               benefits they did not possess, which gives Plaintiff the right to recover under section

               17.46(b)(5) of the DTPA.

        C.     Century Surety Company represented to Plaintiff that Century Surety Company’s

               Policy and adjusting services were of a particular standard, quality, or grade when

               they were of another, in violation of section 17.46(b)(7) of the DTPA.


                                                 10
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 36 of 53




        D.     Century Surety Company advertised the Policy and adjusting services with the

               intent not to sell them as advertised, in violation of section 17.46(b)(9) of the

               DTPA.

        E.     Century Surety Company breached an express warranty that the damages caused

               by wind and hail would be covered under the Policy. This breach entitles Plaintiff

               to recover under sections 17.46(b) (12) and (20) and 17.50(a) (2) of the DTPA.

        F.     Century Surety Company’s actions are unconscionable in that Century Surety

               Company took advantage of Plaintiff’s lack of knowledge, ability, and experience

               to a grossly unfair degree. Century Surety Company’s unconscionable conduct

               gives Plaintiff a right to relief under section 17.50(a) (3) of the DTPA; and

        G.     Century Surety Company’s conduct acts, omissions, and failures, as described in

               this petition, are unfair practices in the business of insurance in violation of section

               17.50(a)(4) of the DTPA.

49.     Each of the above-described acts, omissions, and failures of Century Surety Company is a

        producing cause of Plaintiff’s damages. All of Century Surety Company’s acts, omissions,

        and failures were committed “knowingly” and “intentionally,” as defined by the Texas

        Deceptive Trade Practices Act.



                                              FRAUD

50.     All allegations above are incorporated herein.

51.     Century Surety Company is liable to Plaintiffs for common-law fraud.

52.     Each and every misrepresentation described above-concerned material facts that absent


                                                 11
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 37 of 53




        such representations, Plaintiffs would not have acted as Plaintiffs did, and Century Surety

        Company knew its representations were false or made recklessly without any knowledge

        of their truth as a positive assertion.

53.     Century Surety Company made the statements intending that Plaintiffs act upon them.

        Plaintiffs then acted in reliance upon the statements, thereby causing Plaintiffs to suffer

        injury constituting common-law fraud.

            CAUSES OF ACTION AGAINST DEFENDANT ROBERT FINLEY

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

54.     All allegations above are incorporated herein.

55.     Finley’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair Claim

        Settlement Practices Act. TEX. INS. CODE §541.060(a).

56.     Finley is individually liable for his unfair and deceptive acts, irrespective of the fact that

        he was acting on behalf of Century Surety Company, because Finley is a “person,” as

        defined by TEX. INS. CODE §541.002(2).

57.     Finley knowingly underestimated the amount of damage to the Property. As such, Finley

        failed to adopt and implement reasonable standards for the investigation of the claim

        arising under the Policy. TEX. INS. CODE §542.003(3).

58.     Furthermore, Finley did not attempt in good faith to affect a fair, prompt, and equitable

        settlement of the claim. TEX. INS. CODE §542.003(4).

59.     Finley’s unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

        explanation of the basis in the Policy, in relation to the facts or applicable law, for partial

        denial of the claim, also constitutes an unfair method of competition and an unfair and

                                                  12
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 38 of 53




        deceptive act or practice. TEX. INS. CODE §541.060(a)(3).

60.     Finley’s unfair settlement practice of failing to attempt in good faith to make a prompt,

        fair, and equitable settlement of the claim, even though liability under the Policy was

        reasonably clear, constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

                                      DTPA VIOLATIONS

61.     All allegations above are incorporated herein.

62.     Finley’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices

        Act (“DTPA”), TEX. BUS. & COM. CODE 17.41–63. Plaintiff is a consumer of goods

        and services provided by Finley pursuant to the DTPA. Plaintiff has met all conditions

        precedent to bringing this cause of action against Finley. Specifically, Finley’s violations

        of the DTPA include the following matters:

        A.     By this Defendant’s acts, omissions, failures, and conduct, Finley has violated

               sections 17.46(b)(2), (5), and (7) of the DTPA. Finley’s violations include, (1)

               failure to give Plaintiff the benefit of the doubt and (2) failure to write up an

               estimate reflecting the proper repair of Plaintiff’s Property when liability has

               become reasonably clear, which gives Plaintiff the right to recover under section

               17.46(b)(2).

        B.     Finley represented to Plaintiff that the Policy and his adjusting and investigative

               services had characteristics or benefits they did not possess, which gives Plaintiff

               the right to recover under section 17.46(b)(5) of the DTPA.

        C.     Finley represented to Plaintiff that the Policy and his adjusting services were of a


                                                 13
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 39 of 53




                particular standard, quality, or grade when they were of another, in violation of

                section 17.46(b)(7) of the DTPA.

        D.      Finley’s actions are unconscionable in that Finley took advantage of Plaintiff’s lack

                of knowledge, ability, and experience to a grossly unfair degree.           Finley’s

                unconscionable conduct gives Plaintiff a right to relief under section 17.50(a)(3) of

                the DTPA; and

        E.      Finley’s conduct, acts, omissions, and failures, as described in this petition, are

                unfair practices in the business of insurance in violation of section 17.50(a)(4) of

                the DTPA.

63.     Each of Finley’s above-described acts, omissions, and failures is a producing cause of

        Plaintiff’s damages. All acts, omissions and failures were committed “knowingly” and

        “intentionally” by Finley, as defined by the Texas Deceptive Trade Practices Act. TEX.

        BUS. & COM. CODE 17.45.

                                              FRAUD

64.     All allegations above are incorporated herein.

65.     Century Surety Company assigned or hired Finley to adjust the claim.

             A. Finley had a vested interest in undervaluing the claims assigned to him by Century

                Surety Company in order to maintain his employment. The disparity in the number

                of damaged items in his report compared to that of Plaintiff’s third-party inspector

                is evidence of fraud on the part of Finley. The valuation of damages that were

                included in Finley’s report compared to Plaintiff’s third-party inspector is also

                evidence of fraud on the part of Finley.


                                                 14
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 40 of 53




           B. Furthermore, Finley was aware of Plaintiff’s deductible before even visiting the

               Property to conduct the inspection. Finley had advanced knowledge of what amount

               of damages he needed to find in order to either deny the claim or find the claim

               below the deductible.

           C. Finley made misrepresentations as to the amount of damage Plaintiff’s Property

               sustained as well as misrepresentations regarding how much it would cost to repair

               the damage to Plaintiff’s Property.

           D. Finley made further misrepresentations to Plaintiffs during his inspection. Finley

               used his expertise to fabricate plausible explanations for why visible damage to

               Plaintiff’s Property would not be covered under the policy. Such misrepresentations

               include damage to the Property owing from wear and tear, damage from a previous

               claim, and damage of a type not consistent with the type of claim that was made.

                                         NEGLIGENCE

66.     All allegations above are incorporated herein.

67.     Finley was negligent in his actions with regard to his adjusting of Plaintiff’s claim and

        violated the standard of care for an insurance adjuster licensed in the state of Texas. Those

        failures include one or more of the following acts or omissions:

           A. Failure to conduct a reasonable inspection;

           B. Failure to include covered damage that would be discovered as a result of

               reasonable inspection;

           C. Failure to identify the proper cause and scope of the damage to Plaintiff’s Property;

           D. Failure to identify the cost of proper repairs to Plaintiff’s Property; and

                                                 15
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 41 of 53




           E. Failure to communicate to Plaintiffs the reasons for specific determinations made

               regarding the inclusion or exclusion of damage to Plaintiff’s Property.

68.     Finley’s acts and/or omissions constitute negligence. His conduct was therefore a

        proximate cause of the damages sustained by Plaintiffs.

69.     At all relevant times, Finley was an agent or employee of Defendant Century Surety

        Company.

70.     Finley’s unreasonable inspection was performed within the course and scope of his duties

        with Defendant Century Surety Company. Therefore, Century Surety Company is also

        liable for the negligence of Finley through the doctrine of respondeat superior.

                                    GROSS NEGLIGENCE

71.     All allegations above are incorporated herein.

72.     Finley’s actions or omissions constitute gross negligence as defined in TEX. CIV. P. &

        REM. CODE § 41.001 (11)(A) and (B):

           A. Finley’s actions, when viewed objectively from the standpoint of the actor at the

               time of their occurrence involves an extreme degree of risk, considering the

               probability and magnitude of potential harm to Plaintiffs; and

           B. Finley had actual, subjective awareness of the risk involved but nevertheless

               proceeded with conscious indifference to the rights, safety, and/or welfare of

               Plaintiffs.

73.     Finley intentionally misrepresented the scope and amount of damages on the estimate

        prepared for Plaintiff’s Property on behalf of Century Surety Company. His estimate was

        to such an extreme degree below what another licensed adjuster would have done in this


                                                 16
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 42 of 53




        situation (as evidenced by the third-party inspector estimate); it was also in complete

        disregard for the risk and harm Plaintiffs would suffer if the actual damages to the Property

        were allowed to persist unrepaired.

                                         KNOWLEDGE

74.     Defendant made each of the acts described above, together and singularly, “knowingly,”

        as defined in the Texas Insurance Code, and each was a producing cause of Plaintiff’s

        damages described herein.

                                   WAIVER AND ESTOPPEL

75.     Defendant waived and is estopped from asserting any coverage defenses, conditions,

        exclusions, or exceptions to coverage not contained in any reservation of rights letter to

        Plaintiff.

                                            DAMAGES

76.     The damages caused to the Property have not been properly addressed or repaired since the

        claim was made, causing further damage to the Property, and undue hardship and burden

        to Plaintiff. These damages are a direct result of Defendant’s mishandling of Plaintiff’s

        claims in violation of the laws set forth above.

77.     Plaintiff currently estimates that actual damages to the Property under the Policy are

        $233,698.96.

78.     Plaintiff would show that all of the aforementioned acts, taken together or singularly,

        constitute the producing causes of the damages sustained. The above-described acts,

        omissions, failures, and conduct of Defendant has caused Plaintiff’s damages, which

        include, without limitation, the cost to properly repair Plaintiff’s Property and any


                                                 17
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 43 of 53




        investigative and engineering fees incurred.

79.     For breach of contract, Plaintiff is entitled to regain the benefit of his bargain, which is the

        amount of his claims, consequential damages, together with attorney’s fees.

80.     For non-compliance with the DTPA and Texas Insurance Code, Unfair Settlement

        Practices, Plaintiff is entitled to actual damages, which include the loss of benefits owed

        pursuant to the Policy, mental anguish, court costs, and attorney’s fees. For knowing and

        intentional conduct of the acts described above, Plaintiff asks for three (3) times his actual

        damages. TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(b) (1).

81.     For non-compliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

        entitled to the amount of his claims, plus an eighteen percent (18%) per annum penalty on

        those claims, as damages, as well as pre-judgment interest and reasonable attorney’s fees.

        TEX. INS. CODE §542.060.

82.     For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

        compensatory damages, including all forms of loss resulting from Defendant’s breach of

        duty, such as additional costs, economic hardship, losses due to the nonpayment of the

        amount Century Surety Company owed, exemplary damages, and damages for emotional

        distress.

83.     Defendant’s breach of the common law duty of good faith and fair dealing was committed

        intentionally, with a conscious indifference to Plaintiff’s rights and welfare, and with

        “malice,” as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

        Code. These violations are the type of conduct that the State of Texas protects its citizens

        against by the imposition of exemplary damages. Therefore, Plaintiff seeks the recovery


                                                  18
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 44 of 53




        of exemplary damages in an amount determined by the finder of fact sufficient to punish

        Defendants for their wrongful conduct and to set an example to deter Defendants and others

        from committing similar acts in the future.

84.     For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

        services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of the

        Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

        Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

        reasonable and necessary services of Plaintiff’s attorneys in the preparation and trial of this

        action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

85.     As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states

        that the damages sought are in an amount within the jurisdictional limits of this Court. As

        required by Rule 47(c)(3) of the Texas Rules of Civil Procedure, Plaintiff’s counsel states

        that Plaintiff seeks only monetary relief of over $250,000.00 but not more than

        $1,000,000.00, excluding interest statutory or punitive damages and penalties, and attorney

        fees and costs. A jury will ultimately determine the monetary relief actually awarded,

        however. Plaintiff also seeks pre-judgment and post-judgment interest at the highest legal

        rate.



                                REQUESTS FOR DISCLOSURE

86.     Under Texas Rules of Civil Procedure 190 and 194, Plaintiffs request that Defendants

        disclose, within thirty (30) days from the date the first answer is filed, the information or

        material described in Rules 190.2(b)(6) and 194.2.


                                                  19
      Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 45 of 53




                                          JURY DEMAND

87.     Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

        jury consisting of citizens residing in Harris County, Texas. Plaintiff hereby tenders the

        appropriate jury fee.

                                              PRAYER

        Plaintiff prays that Defendants, Century Surety Company and Robert Finley, be cited and

served to appear and that upon trial hereof, Nguyen Vo Inc., recovers from Defendant, Century

Surety Company and Robert Finley such sums as would reasonably and justly compensate Plaintiff

in accordance with the rules of law and procedure, as to actual, consequential, and treble damages

under the Texas Insurance Code and Texas Deceptive Trade Practices Act, and all punitive,

additional, and exemplary damages as may be found. In addition, Plaintiff requests the award of

attorney’s fees for the trial and any appeal of this case, for all costs of Court expended on Plaintiff’s

behalf, for pre-judgment and post-judgment interest as allowed by law, and for any other relief, at

law or in equity, to which Plaintiff may show he is so justly entitled.

                                                                Respectfully submitted,

                                                            By: /s/ Chad T. Wilson

                                                                Chad T. Wilson
                                                                Bar No. 24079587
                                                                Amanda J. Fulton
                                                                Bar No. 24077283
                                                                CHAD T. WILSON LAW FIRM PLLC
                                                                455 E Medical Center Blvd, Ste 555
                                                                Webster, Texas 77598
                                                                Telephone: (832) 415-1432
                                                                cwilson@cwilsonlaw.com
                                                                afulton@cwilsonlaw.com

                                                                ATTORNEYS FOR PLAINTIFF

                                                   20
     Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 46 of 53                          5/3/2021 2:19 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 53050721
                                                                                                     By: Devanshi Patel
                                                                                               Filed: 5/3/2021 2:19 PM

                                     CAUSE NO. 202120041

NGUYEN VO INC.,                                   §      IN THE JUDICIAL COURT OF
                                                  §
        PLAINTIFF,                                §
                                                  §
v.                                                §        HARRIS COUNTY, TEXAS
                                                  §
CENTURY SURETY COMPANY, and                       §
ROBERT FINLEY,                                    §
                                                  §
        DEFENDANTS.                               §        127TH JUDICIAL DISTRICT



                 DEFENDANT CENTURY SURETY COMPANY’S
     ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION, JURY DEMAND,
                     AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Defendant Century Surety Company (“Century” or “Defendant”),

Defendant in the above-entitled and numbered cause, and files this, its Original Answer to

Plaintiff’s Original Petition, Jury Demand, and Request for Disclosure (“Plaintiff’s Original

Petition”), and respectfully states as follows:

                                             I.
                                       GENERAL DENIAL

        Century generally denies each and every allegation, both singular and plural, averred in

Plaintiff’s Original Petition and every amendment or supplement thereto, and demands strict

proof thereof by a preponderance of evidence pursuant to Rule 92 of the T EXAS RULES OF CIVIL

PROCEDURE.

                                               II.
                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Century Surety Company, prays that

upon final hearing hereon, Plaintiff take nothing, and that this Defendant be discharged hence


DEFENDANT CENTURY SURETY COMPANY’S ORIGINAL ANSWER                                       PAGE 1 OF 3
D/1034415v2
    Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 47 of 53




without day, to recover all costs expended on its behalf, and for such other and further relief,

both general and special, both at law and in equity, to which Defendant, Century Surety

Company, may show itself justly entitled.

                                            Respectfully submitted,

                                            By:    /s/ Robert J. Witmeyer
                                                   ROBERT J. WITMEYER
                                                   Texas State Bar No. 24091174
                                                   Email: Rob.Witmeyer@cooperscully.com

                                                   COOPER & SCULLY, P.C.
                                                   Founders Square
                                                   900 Jackson Street, Suite 100
                                                   Dallas, Texas 75202
                                                   Telephone: (214) 712-9500
                                                   Telecopy: (214) 712-9540

                                            ATTORNEYS FOR DEFENDANT,
                                            CENTURY SURETY COMPANY




DEFENDANT CENTURY SURETY COMPANY’S ORIGINAL ANSWER                                   PAGE 2 OF 3
D/1034415v2
    Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 48 of 53




                                    CERTIFICATE OF SERVICE

       I hereby certify that, pursuant to TEX. R. CIV. P. 21 and 21a, the foregoing Defendant
Century Surety Company’s Original Answer was served on all counsel of record via electronic
mail and via Texas E-Service on this the 3rd day of May 2021.

        Chad T. Wilson
        cwilson@cwilsonlaw.com
        CHAD T. WILSON LAW FIRM PLLC
        455 E Medical Center Blvd, Ste 555
        Webster, Texas 77598
        Tele: (832) 415-1432
        Counsel for Plaintiff, Nguyen Vo Inc.

                                            /s/ Robert J. Witmeyer
                                            ROBERT J. WITMEYER




DEFENDANT CENTURY SURETY COMPANY’S ORIGINAL ANSWER                                PAGE 3 OF 3
D/1034415v2
     Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 49 of 53                            5/3/2021 2:24 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 53051574
                                                                                                       By: Devanshi Patel
                                                                                                 Filed: 5/3/2021 2:24 PM

                                   CAUSE NO. 202120041

NGUYEN VO INC.,                                   §        IN THE JUDICIAL COURT OF
                                                  §
        PLAINTIFF,                                §
                                                  §
v.                                                §          HARRIS COUNTY, TEXAS
                                                  §
CENTURY SURETY COMPANY, and                       §
ROBERT FINLEY,                                    §
                                                  §
        DEFENDANTS.                               §          127TH JUDICIAL DISTRICT


DEFENDANT CENTURY SURETY COMPANY’S NOTICE OF PRE-SUIT ELECTION
          OF LEGAL RESPONSIBILITY AS TO ROBERT FINLEY


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendant Century Surety Company (“Century”), in accordance with

Tex. Ins. Code § 542A.006, hereby gives notice that on December 4, 2020, Century elected, in

writing, to accept whatever liability Robert Finley might have to Plaintiff, Nguyen Vo Inc., for

Mr. Finley’s acts or omissions related to the claim at issue in Plaintiff’s suit. A copy of the

written notice evidencing same is hereby attached as Exhibit “A.”


                                            Respectfully submitted,

                                            By:       /s/ Robert J. Witmeyer
                                                      ROBERT J. WITMEYER
                                                      Texas State Bar No. 24091174
                                                      Email: Rob.Witmeyer@cooperscully.com

                                                      COOPER & SCULLY, P.C.
                                                      Founders Square
                                                      900 Jackson Street, Suite 100
                                                      Dallas, Texas 75202
                                                      Telephone: (214) 712-9500
                                                      Telecopy: (214) 712-9540

                                            ATTORNEYS FOR DEFENDANT,
                                            CENTURY SURETY COMPANY
DEFENDANT CENTURY SURETY COMPANY’S NOTICE OF ELECTION OF LEGAL
RESPONSIBILITY AS TO ROBERT FINLEY                                                               Page 1
D/1034623v1
    Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 50 of 53




                                    CERTIFICATE OF SERVICE

        I hereby certify that, pursuant to TEX. R. CIV. P. 21 and 21a, the foregoing Defendant’s
Notice of Election of Legal Responsibility as to Robert Finley was served on all counsel of record
via electronic mail and via Texas E-Service on this the 3rd day of May 2021.

        Chad T. Wilson
        cwilson@cwilsonlaw.com
        CHAD T. WILSON LAW FIRM PLLC
        455 E Medical Center Blvd, Ste 555
        Webster, Texas 77598
        Tele: (832) 415-1432
        Counsel for Plaintiff, Nguyen Vo Inc.

                                             /s/ Robert J. Witmeyer
                                             ROBERT J. WITMEYER




DEFENDANT CENTURY SURETY COMPANY’S NOTICE OF ELECTION OF LEGAL
RESPONSIBILITY AS TO ROBERT FINLEY                                                          Page 2
D/1034623v1
           Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 51 of 53



                                           EXHIBT A - Page 1 of 2
December 4, 2020
                                                                                              Via electronic and regular mail
                                                                                                  CWilson@cwilsonlaw.com

Mr. Chad T. Wilson
455 East Medical Center Blvd.
Suite 555
Webster, TX 77598


RE:            Insured:        Nguyen Vo Inc.
               Policy No.:     CCP 870664
               Date of Loss:   05/27/2020
               Claim No.:      01-098934

Dear Mr. Wilson:

As you know, I am a Senior Claims Representative with Meadowbrook, Inc. assigned to oversee the above
matter on behalf of Century Surety Company (“Century”). Nguyen Vo Inc. (“Nguyen”) has asserted a claim for
hailstorm damage that occurred on or about May 27, 2020 at 12950 South Post Oak Rd., Houston, Texas 77045
(the “Premises”). We first received Nguyen’s notice of claim on August 11, 2020 from public adjuster Glenn
Ruston and acknowledged Mr. Ruston’s notice by way of letter dated August 14, 2020. That letter contained a
reservation of rights based upon certain policy terms and conditions, which we incorporate herein by reference.

This letter is in response to your demand letter dated October 21, 2020 sent on behalf of Nguyen in connection
with the above-referenced loss. Without admitting that your demand letter complies with Article 542A of the
Texas Insurance Code, Century hereby elects under section 542A.006(a) to accept whatever liability Robert
Finley might have to your client for Mr. Finley’s acts or omissions related to this claim.

As you know, Mr. Finley previously inspected the Premises on behalf of Century. In light of the damages sought
in your demand letter, Century hereby reiterates its previous request for an opportunity to re-inspect the property
with an engineer. Please advise as to when Century may be permitted to access the property with its engineer
to inspect for damages, including accessing the interior of the property.

On December 1, 2020, we notified you that we are issuing payment for an undisputed amount of $2,439.61. In
addition to payment of the $2,439.61, we will include payment of 18% interest on this amount plus payment of
your $900 in attorney’s fees. Please provide us with your firm’s W-9 so that we may issue this payment pending
the re-inspection by our engineer. If any additional amounts are owed under the policy after the engineer’s
inspection, we will issue payment accordingly.

Nothing herein constitutes, nor should it be construed by you as a waiver of any of the rights or defenses of
Century under its policy of insurance, nor is it the purpose of this letter to waive any of the policy terms and/or
conditions which are specifically reserved.


                                                      Carlie Hershberger
                                                 Senior Claims Representative
                                          Carlie.Hershberger@ameritrustgroup.com
                                Mailing Address: P.O. Box 219559 Kansas City, MO 64121-9559
                                         Direct Line: 248-204-6142 Fax: 614-895-7040

                                            www.ameritrustgroup.com
              Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 52 of 53
Page 2 of 2

                                            EXHIBT A - Page 2 of 2
It is our intention to handle this claim as fairly and efficiently as possible under the terms and conditions of your
policy with Century. If at any time you have any questions or issues related to this claim, please call me at (248)
204-6142.

Sincerely,

CENTURY SURETY COMPANY




Carlie Hershberger
Senior Claim Representative

CH/pjh

Enclosure:      Reservations of Rights

cc:      Glenn Ruston
         K3 Consulting
         3286 Explorer Way
         Conroe, TX 77305
         Via email to: Glenn.ruston@K3claims.com
                       K3Consulting@yahoo.com

         Nguyen Vo Inc.
         12950 South Post Oaks Ste. B
         Houston, TX 77045

         Robert Finley
         Brush Country Claims
         Via email to: claims@bcc-ltd.com


                                                           WARNING
  "Any person who knowingly and with intent to defraud any insurance company files an application for insurance or statement
  of claim containing any materially false information or conceals for the purpose of misleading, information concerning any
  fact material thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal and civil
  penalties."
  Revised 01/2013
                            Case 4:21-cv-01475 Document 1-2 Filed on 05/03/21 in TXSD Page 53 of 53
                                                                                                                                                Chronological Print
                 202120041 - NGUYEN VO INC vs. CENTURY SURETY COMPANY (Court 127)                                                                  History     All
                                                                                                                                                   (non-financial)

               Summary            Appeals           Cost Statements             Transfers             Post Trial Writs           Abstracts                   Parties
              Court Costs     Judgments/Events           Settings           Services/Notices          Court Registry            Child Support                Images

        * Note: Not every case file in our library of records is available in electronic format. (A document may be filed in a                         Purchase Order
        case that is not viewable electronically.) Only non-confidential civil/criminal documents are available to the public. If                      ( 0 documents )
        a document in a case you are looking for is not available, please click here to notify Customer Service.
                                                                                                                                                         Print List
        If you are not a litigant in this case, you may visit our Customer Service departments to obtain copies of documents.
        Confidential or Sealed documents may not be dispensed to public customers.

        If you are a litigant that is a party of this case and would like access to the restricted documents, please click here.

                                                                                                          Post
         Image No.             Type     Title                                       [Reset Sort]                         Date         Pages
                                                                                                          Jdgm

                                        Defendant Century Surety Company’s Original Answer To
               95632564        Filing   Plaintiff’s Original Petition, Jury Demand, And Request For                  05/03/2021          3
                                        Disclosure
                                        Defendant Century Surety Company’s Notice Of Pre-Suit
               95633281        Filing                                                                                05/03/2021          2
                                        Election Of Legal Responsibility As To Robert Finley
         ·>      95633282      Filing   Exhibit A                                                                    05/03/2021          2
                                        PLAINTIFF'S AMENDED PETITION, JURY DEMAND, AND
               95513422        Filing                                                                                04/26/2021         20
                                        REQUEST FOR DISCLOSURE
         ·>      95513423      Filing   Request for Isuance of Service                                               04/26/2021          1

               95469987        Filing   Citation (Robert Finley)                                                     04/22/2021          2

               95341696        Filing   Citation (ROBERT FINLEY)                                                     04/15/2021          2
               95275171        Filing   Request for Issuance of Service                                              04/12/2021          1
               95278733        Filing   Citation (Ohio) (CENTURY SURETY COMPANY)                                     04/12/2021          2
                                        Plaintiff's Original Petition Jury Demand and Request for
               95164091        Filing                                                                                04/06/2021         21
                                        Disclosure
         ·>      95164092      Filing   Request for Issuance of Service                                              04/06/2021          2




[Z1A]
